Citation Nr: 1504059	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for gastritis with reflux, currently rated as 10 percent disabling.  

2. Entitlement to an increased rating for left (minor) shoulder peritendinitis, currently rated as 30 percent disabling.

3. Entitlement to an increased rating for cervical spondylosis with central disc herniation at C4-C5, currently rated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, [redacted]


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969 and from June 1980 to June 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2009, the Board remanded the Veteran's claims to the RO to afford the Veteran a Board hearing at the RO.  In January 2010, the Veteran appeared before a Veterans Law Judge and gave testimony in support of his claim.  A complete transcript of the hearing is of record. 

In June 2011, the Veteran's claims were remanded again for development pursuant to the testimony provided by the Veteran at his January 2010 Board hearing.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).    

In October 2014, the Veteran was informed that the Veterans Law Judge that had conducted his hearing was no longer employed by the Board.  The Veteran was asked if he wished to appear at another hearing, pursuant to 38 C.F.R. § 20.707 (2014).  In November 2014, the Veteran responded that he did not wish to appear at a hearing and requested that his case be considered based upon the evidence of record.  Therefore, no further action concerning a Board hearing need be taken.

The Veteran previously submitted a claim for a total disability rating based on individual unemployability (TDIU), which was adjudicated by the RO in April 2009.  The Veteran did not appeal that decision.  Since the April 2009 rating decision became final, VA has not received any evidence or assertion indicating that the Veteran has been unable to pursue gainful employment due to his service-connected disabilities.  Particularly, the Board notes that the Veteran's June 2009 correspondence (and his August 2011 examinations) indicates that the Veteran was currently working despite the effects of his service-connected disabilities.  Therefore, the Board will not infer jurisdiction over the claim for TDIU.  This case is distinguishable from Rice v. Shinseki, 22 Vet. App. 447 (2009), as that case involved an unadjudicated claim for TDIU.

The issues of entitlement to service connection for diabetes due to herbicide exposure and whether new and material evidence has been provided regarding entitlement to service connection for psoriasis and a right shoulder disorder have all been raised by the record in the October 17, 2014 "Written Brief Presentation" provided by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1. The Veteran's gastritis with acid reflux and hiatal hernia is manifested through: recurrent epigastric distress with symptoms of dysphasia, pyrosis, and regurgitation, accompanied by substernal pain that is productive of considerable impairment of health.  

2. The Veteran's gastritis with acid reflux and hiatal hernia has not caused vomiting with material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

3. The Veteran's left (minor) shoulder condition is manifested by a partial thickness rotator cuff tear and symptoms of recurrent pain on motion, and pain that occasionally radiates into his left hand.  

4. The Veteran's left shoulder condition has not been manifested by forward flexion and abduction of the major shoulder that is limited to 25 degrees or less, even when taking into account limited motion due to pain, and there are no findings of ankylosis or impairment of the humorous or clavicle or scapula; nor has the Veteran had a left shoulder replacement.

5. The Veteran's cervical spondylosis with central disc herniation at C4-C5 is manifested by limitation in flexion to 35 degrees, limitation in extension to 0 degrees upon repetitive testing, limitation, and guarding and muscle spasm of the cervical spine, and pain that causes the Veteran difficulty sleeping.

6. The Veteran's cervical spondylosis with central disc herniation at C4-C5 has not been manifested by: forward flexion that restricted to 15 degrees or less, even when accounting for pain on motion; favorable or unfavorable ankylosis of the entire cervical spine; objective neurological abnormalities; or incapacitating episodes having a total duration of at least 4 weeks during a period of 12 months.  


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating, but not a rating in excess of 30 percent, for gastritis with reflux have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.114, Diagnostic Code (DC) 7399-7346 (2014).

2. The criteria for a rating in excess of 30 percent for left (minor) shoulder peritendinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, DC 5024-5201 (2014).

3. The criteria for a rating in excess of 20 percent for cervical spondylosis with central disc herniation at C4-C5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, DC 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence does not suggest that any of the Veteran's disabilities have significantly changed and uniform evaluations are warranted.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2014).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, and incoordination.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2014).  

Factual Background

In April 2008, the Veteran submitted a statement to the RO stating that his gastritis with reflux, his left shoulder peritendinitis, and his cervical spondylitis with central disc herniation, had each increased in severity.  He indicated that his treatment records from the Miami VAMC would support his contentions.  

In October 2008, the Veteran reported that his left shoulder causes him to be unable to lift things and the constant pain prevents him from working in the majority of occasions.  He reported that he sleeps on one side and when he moves his pain increases.  He also indicated that his pain from his spine has increased and that the pain causes lack of sleep that severely affects him.  He reported that there are "days where I can't move out of bed, I constantly miss work because I can't get out of bed. The pain is severe and constant."  Further, he reported that his gastric condition had increased to the point that he "can't keep food inside [his] body."  He stated that the acid tears at his insides and that the condition will not go away.  

In June 2009, on his VA Form 9, the Veteran reported that his left shoulder and cervical spine were causing him to lose mobility and were causing him to be unable to sleep because the pain was so severe.  He stated that "in the mornings my shoulder flares-up causing me to cry at times... [and that] I suffer in the morning and throughout the day while at work."  He also reported missing work because of his service-connected conditions.  The Veteran stated, 

I am in excruciating pain and it is affecting my life beyond progression.  I am depressed and I see no light at the end of this tunnel.  My back condition has given me serious problems.  I can't sit or stand for long periods of time and this service-connected condition is also affecting my work.  Because I can't sleep at night, it affects my work and I'm afraid I will be fired sooner or later.  

The Veteran indicated that he also was having increased problems with his service-connected gastritis and reflux.  He reported that "it feels like I swallowed a fist full of nail."  He indicated that his condition should be considered "severe" and that he will be taking medication for this condition for the rest of his life. 

In January 2010, at the Veteran's Board hearing he testified with his wife about his service-connected conditions.  He stated that he had previously injured his left shoulder and suffered damage to his rotator cuff.  He indicated that his injury has caused him severe pain that radiates through his arm and that recently his arm had been losing strength.  He reported that his arm limits him at home and at work because he cannot complete tasks that he once was able to do.  His job requires repetitive use of his arms, which makes his shoulder "real tired" and painful.  He reported severe limitation of motion of his left arm and that he cannot lift it more than 30 degrees.  He indicated that it is difficult for him to dress due to his shoulder and that he will often require the assistance of his wife to take off sweaters or shirts.  His wife stated that the Veteran has had recurrent pain in his left forearm that his doctor relates to his shoulder condition.  The Veteran also indicated that he has missed many days from work and has lost many hours of sleep due to his shoulder condition.  

Regarding his neck condition, the Veteran reported pain, stiffness, and limitation of motion.  He indicated that his neck has caused him a lot of problems sleeping, including when he tries to roll over.  He did indicate that he has some forward flexion of his neck without pain; however, if he goes too far "all of the sudden" it is stiff.  He has as neck brace that he uses when he is at home.

Regarding his gastritis and acid reflux, the Veteran reported that he has recurrent problems with acid coming up and that he has many occasions that he will cough or choke on fluids that come up in his throat.  He indicated that his primary problem is the acid that comes up and that his esophagus and his stomach become painful when this occurs.           

In connection with his claims, the Veteran's treatment records from the Miami VAMC have been reviewed.  The Veteran has indicated all of his treatment takes place at this facility.   

In March 2007, the Veteran visited his primary care physician Dr. M.  The Veteran reported that "overall he is doing well but he has new right hip pain," which he indicated he may have neglected to discuss for several months.  He reported that his shoulder pain from his left shoulder "was good today."  He also indicated that his cervicalgia neck pillow helps him, however, he also reports that "pain returns when in certain positions watching TV and sometimes pain is so severe that it can bring him to tears."  Physical examination revealed no apparent distress, but the Veteran was indicated to have an antalgic gait.  The physician noted that the Veteran's neck and shoulder pain waxes and wanes.  Certain days are reported to be good days, but other days the pain, particularly the pain in his neck, is bad.   

In April 2007, the Veteran returned to visit Dr. M. with complaints that he was losing strength in his left arm.  The physician noted limitation of range of motion due to pain and with weakness.  The Veteran indicated that he had been dropping things and that his neck pain had also gotten worse at the same time as his left shoulder.  The Veteran was reported to be right handed.   The Veteran indicated that his pain in his left arm started when he was undergoing an MRI on his back.  On examination, the physician indicated that the Veteran did not have any muscle atrophy of the bilateral upper extremities or tenderness on palpation.  The physician indicated that the Veteran had left arm pain in ulnar distribution but that examination did not demonstrate underlying weakness in the extremity.

In June 2007, the Veteran was seen for a physical rehabilitation consult at the Miami VAMC. The Veteran was noted to have bilateral shoulder pain for many years, left worse than right.  Overhead lifting exacerbates the constant pain.  The Veteran indicated that his entire left extremity was in pain from hands to shoulders, with twitching pain in the posterior section of his left arm.  On examination, the physician noted that sense to light touch was intact in the upper and lower extremities.  Reflexes were symmetrical at 2+ for upper extremities and lower extremities, with negative Hoffman's and Babinski's tests.  Muscle tone was normal with no clonus intact.  Spine exam revealed lumbar/thoracic/cervical area that was symmetrical without kyphosis or scoliosis.  Upper extremity testing of Tinnel's, Phalen's, Roo's, and Sperling's test were normal.  Left shoulder pain with more than 70 degrees abduction with bicipital tenderness and normal rotator cuff strength.  The physician's assessment was left lateral epicondylitis, left bicipital tendonopathy, left rotator cuff tendonopathy with impingement, and mild degenerative disease of the lumbar spine.  The physician indicated possible injection treatment for the Veteran's left shoulder.  

In July 2007, the Veteran for was seen for a physical rehabilitation.  His left shoulder was noted to have flexion to 82 degrees, abduction to 55 degrees, external rotation to 18 degrees, and internal rotation to 66 degrees.  His left shoulder indicated external rotation strength of 4 out of 5, but his flexion, extension, abduction, and internal rotation strength were 5 out of 5.  

In August 2007, it was noted that the Veteran was evaluated regarding abdominal pain.  The Veteran's file indicated he had been recently taken to the emergency room for vertigo.  The Veteran reported that he had nausea and vomiting that day, but no vomiting since.  He indicated that he had only been ingesting liquids (soups, tea, juice) since then as he was afraid to eat anything more substantial.  He indicated he attempted cereal the previous evening with milk that had caused considerable indigestion afterwards.  He indicated that he had abdominal pain the following morning, but that his epigastric pain had improved throughout the day.  He noted only heartburn at the time of examination.  The assessment was mild gastritis worsened by the recent all liquid diet.  He was instructed to use a bland diet to begin with and then advance as tolerated.  

In November 2007, the Veteran underwent an electromyographic study (EMG) consultation regarding his left shoulder pain.  The attending physician reported that there was electrodiagnositic evidence of left median nerve entrapment at the wrist, but there was no electrodiagnositc evidence of left cervical radiculopathy.  
 
In January 2008, the Veteran was seen by neurology related to right-sided posterior neck pain and episodic periauricular pain.  Motor and reflex tests of the Veteran's upper bilateral extremities were noted to be normal.  After evaluation, the physician noted that many possibilities fit this overall presentation but after two years of observation and unremarkable results with MRI of neck and brain, magnetic resonance angiography (MRA) of brain and neck, and erythrocyte sedimentation rate (ESR), the following conditions have been considered cervical myofascial pain, mechanical cervicogenic pain, right geniculate neuralgia, temporomandibular joint pain, and carotidynic migraine.  The Veteran was advised to avoid chiropractic neck manipulation and to return in two months.  

In April 2008, the Veteran was seen for a chiropractic follow up at the Miami VAMC.  The Veteran reported that he continued to have pain along the right side of his neck that extends to his upper shoulder.  He indicated no weakness or numbness in his arm or hand.  Cervical range of motion was noted to be limited at end of the normal range of flexion and lateral bending.  

In July 2008, the Veteran visited his PCP for a follow up.  He indicated that he was doing well and that he had recently underwent surgery to repair a right inguinal hernia.  He reported that his cervicalgia/left shoulder/arm pain that he had seen a chiropractor, which had been "pretty good" with "just intermittent neck pain on the right."  He denied any current GERD abdominal pain.  The Veteran was advised to follow up in three to six months.  

In March 2009, the Veteran visited his PCP and reported that "he has too much pain."  He reported that he has been dropping things, such as a recent cup of coffee, and that he has been having elbow pain.  He reported that he is waking up in the middle of the night to take Tylenol and heartburn/GERD medication.  He stated that he takes his Gabapentin in the morning with helps him get through that portion of the day, but that sometimes his pain gets worse with movement and he requires more Tylenol.   The physician's assessment was cervicalgia with shoulder and elbow pain and new onset weakness.  The physician indicated that the Veteran would be referred for an EMG.  

In May 2009, the Veteran underwent an EMG study related to his left arm pain and weakness and numbness.  The impression of the examiner indicated a normal study with no electrodiagnositic evidence of a median neuropathy or radiculopathy.  

In October 2009, the Veteran was seen by his PCP regarding his pain.  The Veteran reported that he has good days and bad days.  He stated that on his best days his pain is only 3 out of 10 with use of his medication, but on the worst days he can barely get out of bed.  He indicated that he has been having epigastric pain while in bed at night and that for three to four months he has been waking up with acid in his mouth despite his medication.   

In October 2009, the Veteran was seen by Miami VAMC regarding increased cervicalgia with radiculopathy.  The Veteran indicated that his pain had increased for the past three months and that it is constant and awakens him at night.  The physical therapist's assessment was that the Veteran had possible nerve entrapment of the C5 nerve root. 

In March 2010, the Veteran visited Miami VAMC for a physical therapy consultation regarding his left shoulder pain and pain in his left hand.  The Veteran and the physician discussed the Veteran's left shoulder MRI that indicated a partial tear of the spinatus (or rotator cuff).  No neurological deficits were found; however, significant abnormalities of the upper extremities are noted.  Particularly, physician indicates that the Veteran has limited range of motion of both shoulders including a frozen shoulder on the left.   

In December 2011, the Veteran was seen for by his PCP for a follow up.  The Veteran indicated that he was feeling good and that his GERD had not been a problem since he had been using his omeprazole.  No new complaints regarding the Veteran's neck or his left shoulder were reported.  However, the pharmacist indicated that the Veteran was taking his stomach medicine more frequently than his PCP had prescribed.  

In June 2012, the Veteran reported increased pain in his right shoulder, but did not indicate any increased limitations in his neck or left shoulder.  His GERD was noted to be stable.  

The Veteran has also undergone several VA examinations related to his service-connected conditions.  Particularly, sets of examinations for each condition in May 2008 and August 2011.  

In May 2008, the Veteran underwent a VA examination regarding his gastritis and GERD.  Upon examination, the Veteran reported symptoms of daily nausea, recurrent vomiting, occasional dysphasia (occurs less than once a week, but at least once per month), and daily esophageal distress that is companied by constant pain.  The Veteran also reported pyrosis several times per week and regurgitation of a clear fluid at least once per week.  No history of hematemesis, melena, or esophageal dilation was reported.  Physical examination did not indicate any signs of anemia. The Veteran's usual work was noted to be a purchasing agent for the Miami VA for more than twenty years.  He indicated that he had missed approximately two weeks in the past year due to stomach nausea.  The examiner opined that the Veteran's gastritis with reflux would not have any significant effects on his usual occupation.  

In May 2008, the Veteran also underwent a VA spine examination.  The Veteran reported that he has been bothered by neck pain since he slipped in the shower landing while on duty.  He indicated that his condition has gotten progressively worse and that he takes Gabapentin and Flexeril to treat this condition.  The Veteran reported symptoms of decreased motion, stiffness, and spasms.  He indicated that he suffers from constant, severe pain at the posterior base of the cervical spine.  He did not indicate that the pain radiated to other areas.  He did not report any incapacitating episodes due to his cervical condition.  He did indicate that his pain limits his ability to walk more than one to 3 miles, and that he occasionally requires a neck collar due to his pain.  

On examination, the examiner noted that the Veteran had muscle spasms, pain with motion, and tenderness.  Detailed motor examination did not indicate any upper extremity muscle atrophy or limitation in muscle strength.  Upper extremity sensory exam indicated 2 out of 2 bilaterally for vibration, pinprick, light touch, and position sense.  Detailed reflex examination was also normal.  Range motion of the cervical spine was noted to consist of the following:

Flexion 
0 to 35 degrees
Extension
0 to 25 degrees
Left Lateral Flexion
0 to 20 degrees
Left Lateral Rotation
0 to 35 degrees
Right Lateral Flexion
0 to 15 degrees
Right Lateral Rotation
0 to 25 degrees

While the examiner indicated that the Veteran demonstrated pain following repetitive motion, the examiner did not find evidence of additional limitations after three repetitions of range of motion.  

The examination indicated that the Veteran underwent an MRI of the cervical spine in August 2002, which indicated that the Veteran had spondylitic changes of the cervical spine causing mild narrowing of the central canal as well as neuroforaminal stenosis at C5-C6 without evidence of cord compression.  Further, x-ray studies from May 2008 compared with x-ray studies of August 2002 indicated progressive degenerative changes, including disc space narrowing and encroachment at C5-C6 and C6-C7 levels.  

The Veteran was diagnosed with degenerative disease of the cervical spine with associated neck pain.  It was noted that the condition would have significant effects on his usual occupation, including decreased mobility, problems lifting and carrying, difficulty reaching, lack of stamina, weakness, fatigue, and recurrent pain.  The examiner noted that for his occupation the examiner is required to sit in a rigid position and needs a special chair during his work day.  

The Veteran also underwent a left shoulder examination.  He indicated that he damaged his rotator cuff during his active duty and his condition has gotten progressively worse.  He treats his condition with Tylenol and gabapentin.  The Veteran reported complaints of instability, pain, stiffness, weakness, decreased speed of motion of the joint, and tenderness.  He did not indicate symptoms of locking episodes, giving way, or episodes of dislocation or subluxation.  The Veteran indicates that he will at times use a brace.

On physical examination, the examiner reported that the Veteran's left shoulder condition did not indicate evidence of recurrent left shoulder dislocations or inflammatory arthritis.  The examiner noted tenderness, pain at rest, weakness, and guarding of movement.   Left shoulder range of motion was as follows:

Flexion
0 to 40 degrees
Abduction
0 to 50 degrees
Internal Rotation
0 to 0 degrees
External Rotation 
0 to 0 degrees

The examiner indicated that the Veteran displayed objective evidence of pain on motion, but did not report evidence of additional limitations after three repetitions of range of motion.  Ankylosis of the left shoulder was not noted.  

The examiner reported that the Veteran's left shoulder condition would have a significant effect on his ability to perform his usual occupation, including: decreased mobility, decreased manual dexterity, problems lifting and carrying, lack of stamina, weakness, fatigue, decreased strength of the upper extremity, and pain.  The Veteran indicated his left shoulder condition requires him to be constantly moving during daily activities as well.  While the examiner indicated that the Veteran had lost two weeks of work in the prior year, he indicated that these absences were due to his stomach condition. 

In August 2011, the Veteran underwent an updated VA examination due to his GERD and acid reflux.  The Veteran reported that nausea several times a week that can follow any meal.  The Veteran indicated that there was not a history of vomiting with his condition, but he did complain of symptoms of dysphagia, esophageal distress, pyrosis, and regurgitation.  Physical examination indicated tenderness to palpation over the epigastric area.  Lab results did not indicate anemia.  The examiner indicated that the Veteran was employed and that he had not missed work in the past twelve months due to his GERD.   

The Veteran also underwent an updated examination of his cervical spine.  The Veteran reported that he had pain on his posterior neck that radiates "sometimes" into his right shoulder.  He also indicated he has had intermittent tingling sensations on the right hand, which lasts approximately two minutes.  He also reported weakness of the left hand and that he drops things approximately twice per week.   He reported that his condition will undergo "flare-ups" and that his severe neck pain has caused him to be sent home from work twice in the past year.  

The examiner indicated that the Veteran had flexion of 45 degrees or greater without evidence of painful motion, reduced extension to 10 degrees with painful motion at 10 degrees, right and left lateral flexion to 30 degrees and right and left lateral rotation to 60 degrees with pain at the endpoints.  Upon repetitive use testing flexion was unchanged, extension was to 0, right and left lateral flexion was to 40 and right and left lateral rotation was to 70.  The examiner also indicated that the Veteran had functional loss due to his cervical condition, including: less movement than normal, pain on movement, and problems sleeping due to neck pain.  The examiner reported that the Veteran had normal muscle strength testing and did not demonstrate evidence of radicular pain or symptoms of radiculopathy.  No incapacitating episodes were noted due to intervertebral disc syndrome (IVDS).  

In August 2011, the Veteran's left shoulder underwent VA examination.  The Veteran did not indicate flare-ups of his shoulder condition.  Flexion was reported from 0 to 70 degrees, including where evidence of pain on motion begins, and abduction was reported from 0 to 70 degrees with evidence of pain on motion.  Function loss of the left shoulder was noted to include: less movement than normal, weakened movement, and pain on movement.  Mechanical symptoms such as clicking and catching were noted, however, recurrent dislocation or subluxation were not reported.       

Increased Rating for Gastritis with Reflux

The Veteran seeks an increased evaluation for gastritis with reflux, currently rated as 10 percent disabling under 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that an unlisted digestive system disorder (DC 7399) is rated under the criteria for a hiatal hernia (DC 7346).  

Under this diagnostic code, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

Upon review of the evidence of record, the Board finds that after resolving the benefit of the doubt in favor of the Veteran that the Veteran warrants a 30 percent rating for gastritis with reflux.  Throughout the appeal period, the Veteran has contended that he has recurrent epigastric distress that is productive of considerable impairment of health.

The file indicates that the Veteran demonstrates all of the symptoms required for a 30 percent rating.  During his August 2011 examination, the Veteran reported feelings of nausea several times a week that can follow any meal.  He also reported persistent problems with dysphagia, pyrosis, and regurgitation.  While the VA examiner indicated that the Veteran's shoulder pain is due to another cause, the Board notes many other references by the Veteran to abdominal or substernal pain related to his gastric disorder.  The Board also finds that the Veteran's condition has been shown to be productive of considerable impairment of health.  His initial VA examination indicates that the Veteran indicated missed at least two weeks of work due to his gastric condition.  His August 2011 VA examination and his more recent treatment records indicate that his condition has become more controlled, but the Board notes that during his hearing he indicated that his condition was still causing painful abdominal cramps and was causing him difficulty sleeping on a recurrent basis.  Additionally, the Veteran's pharmacist indicated that the Veteran is using more of the medication than is prescribed.  Accordingly, the Board finds that a 30 percent rating for gastritis with reflux is warranted. 

The Board finds that a rating higher than 30 percent is not warranted.  None of the Veteran's treatment has indicated that he has had recurrent symptoms of vomiting, material weight loss, or that he suffers from anemia.  Further, the Board does not find that any of his gastric problems are productive of severe impairment of health.  While the Veteran described his condition as severe, the records do not more nearly approximate severe impairment of health.  The records do not reflect any melena or anemia and the May 2008 VA examiner found the condition would not have significant effects on work.  Similarly the August 2011 VA examiner noted that the Veteran had not lost weight, indicated the lab results did not demonstrate anemia and concluded the condition did not have significant effects on the Veteran's occupation or daily activities.  

Therefore, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 30 percent, but no higher than 30 percent, rating is warranted for the Veteran's gastritis with reflux.  See 38 C.F.R. §§ 4.3, 4.114 DC 7346 (2014).  

Increased Rating for Left Shoulder Peritendinitis 

The Veteran seeks an increased evaluation for left (minor) shoulder peritendinitis, currently rated as 30 percent disabling under DC 5024-5201.  Here, the hyphenated diagnostic code indicates that the Veteran is rated for tenosynovitis (DC 5024) under the DC 5201 for limitation of motion of the arm. 

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

DC 5201 provides that limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent disability rating.  Limitation of motion of the major arm to 25 degrees from the side warrants a maximum 40 percent rating, and limitation of the minor arm to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5201.

Unfortunately, the Board finds that no higher rating is warranted based upon the evidence available regarding the Veteran's left shoulder.  The Board notes that the Veteran's left shoulder is his minor shoulder.  Therefore, no rating of 40 percent is available for this condition under DC 5201.  The Veteran is in receipt of the highest schedular rating for limitation of motion of the minor arm.  

For the minor shoulder, a rating in excess of 30 percent is not available under DC 5201, 5203, 5019, or 5003.  Ankylosis of the scapula and humerous has not been contended or demonstrated; therefore, a higher rating under DC 5200 is not available.  Finally, while the Veteran has demonstrated evidence of mechanical symptoms in his left shoulder such as clicking or catching, the Veteran has not provided evidence fibrous union of his humerous, nonunion of the humerous, or loss of head of the humerous, which would warrant a higher rating under DC 5202.  Accordingly, the Board finds that a rating in excess of 30 percent for left shoulder peritendinitis is not warranted for any period on appeal.  

Increased Rating for Cervical Spondylosis 

The Veteran seeks an increased evaluation for cervical spondylosis, currently rated as 20 percent disabling under DC 5243, Intervertebral Disc Syndrome (IVDS). (The Board notes that as the Veteran has been diagnosed with degenerative arthritis of his neck and he could be rated under 5003 due to its relation to 5242, however, the Veteran has been granted the highest schedular rating available under DC 5003).  

IVDS can be evaluated in one of two ways.  It can either be evaluated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or according to the Formula for Rating IVDS Based on Incapacitating Episodes (Incapacitating Episodes Formula).  When rating according to the General Formula, any associated objective neurologic abnormalities are rated separately under their respective diagnostic codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion not greater than 170 degrees.  Id.  A rating of 20 percent can also be attained if muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour are present.  38 C.F.R. § 4.71a, Diagnostic Code 5243, General Formula.

A 40 percent evaluation is warranted under the General Formula when there is unfavorable ankylosis of the entire cervical spine; or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  See id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).

The General Formula applies for rating purposes with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

Any associated neurologic abnormalities must be rated separately.  Id., at Note (1).
For the purposes of rating, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Id., at Note (2).  Thus, the normal combined range of motion for the cervical spine is 340 degrees.  Id.
     
The Veteran's cervical disability can also be rated using the Incapacitating Episodes Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula allows for a rating of 20 percent if there have been incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.   

For the purposes of this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

The disability at issue is cervical spondylosis with central disc herniation at C4-C5, therefore, only his neck (or cervical) symptoms are to be considered. Unfortunately, the evidence of record indicates that a rating in excess of 20 percent is not warranted based upon the Veteran's neck disability for any period on appeal.  

Under the General Formula, to obtain a rating higher than the Veteran's currently assigned rating there needs to be flexion of the cervical spine of 15 degrees or less or unfavorable ankyloses of the entire cervical spine.  Throughout the appeal period, the evidence has indicated that the Veteran has had some limited motion of the cervical spine; however the Veteran's motion has always been assessed as greater than 15 degrees.  In fact the May 2008 VA examination found flexion to 35 degrees and the August 2011 VA examination found flexion to 45 degrees.  As the Veteran retained some motion of the cervical spine, it is clear that unfavorable ankylosis of the entire cervical spine is not present.  

Separate evaluations for associated objective neurologic abnormalities are rated separately under the General Formula.  However, while the Veteran has repeatedly reported radiating pain throughout the appeal period, objective neurologic abnormalities have not been demonstrated.  Neither the May 2008 VA examiner or the August 2011 VA examiner diagnosed the Veteran with cervical radiculopathy or reported objective evidence of neuropathic pain.  Specifically, the May 2008 examiner reported that the Veteran did not indicate that he had radiating pain and that on examination detailed motor examination and sensory examination did not demonstrate any neurological deficits.  In August 2011, the examiner noted the Veteran's complaints of radiating pain, but he did not find any evidence of neuropathic pain on examination.    

The Board finds that results of multiple diagnostic examinations support the opinions of the VA examiners.  The Veteran underwent EMG testing in November 2007 and May 2009, which indicated that there was no electrodiagnositc evidence of left cervical radiculopathy.  The Veteran has also underwent MRI and MRA of the neck and brain due to the Veteran's complaints of radiating pain, however, both of these tests indicated that the Veteran is neurologically normal.  Accordingly, as the evidence of record does not provide evidence of objective neurologic abnormalities no separate evaluations for such conditions can be assigned.  

Finally, the Board notes that the evidence does not support a higher evaluation than twenty percent under the incapacitating episode formula of the IVDS.  Under the incapacitating episodes formula, a higher rating is only warranted for evidence of incapacitating episodes having a total duration of at least four weeks or more in a one year period.  Even considering the Veteran's report in May 2008 that he missed at least two weeks of work, the Board notes that this time does not exceed at least four weeks and was attributed to the Veteran's separately rated gastric condition.  In order to be entitled to a higher rating for his cervical condition, the evidence must demonstrate that the Veteran had at least four weeks of bed rest prescribed by a physician within a one year period due solely to his cervical disorder.  Unfortunately, the evidence of record does not support such a finding for any period on appeal. 

Therefore, as the evidence of record indicates that the Veteran has had some remaining forward flexion of the cervical spine and that he has not had incapacitating episodes having a total duration of at least four weeks or more in a one year period due to his cervical disorder, then a rating in excess of 20 percent for cervical spondylosis with central disc herniation at C4-C5 is not warranted for any period on appeal.  

Extraschedular Analysis

The Veteran's conditions were also considered for possible extraschedular referral.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a Veteran's entitlement to an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this instance, none of the above listed disabilities require referral for extra-schedular consideration.  Regarding the Veteran's increased rating for gastritis with acid reflux and hiatal hernia, the Board notes that the Veteran's symptoms of dysphasia, pyrosis, regurgitation, and related pain are all specifically discussed by the applicable rating criteria.  These rating criteria also consider related impairments in the Veteran's overall health that would contemplate many additional symptoms, including the Veteran's complaints related to impaired ability to sleep.  With regard to the Veteran's complaints related to his limitations of use related to his left shoulder and his neck, the Board notes that the rating schedule specifically contemplates stiffness, painful joints, limitation of motion, and limitations of motion due to pain.  Further, the IVDS contemplate incapacitating episodes such as when the Veteran indicated that he missed work due to his back pain and lack of sleep due to such pain.  

Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, the Board finds that the schedular criteria are adequate and referral for extra-schedular consideration is not warranted.  See Thun.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided in a letter sent to the Veteran in December 2008.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran, a VA examination reports from 2008 and 2011, and VA treatment records from January 2007 through July 2012.  The Board notes that the Veteran has not underwent a VA examination regarding these conditions in at least three years, however, the claims file does not indicate that his condition has significantly worsened since his most recent VA examinations in August 2011.  The Board notes that the mere passage of time, by itself, does not constitute a basis for obtaining a new examination.  Thus, as there is no evidence of record suggesting that the Veteran's conditions have worsened since his last VA examination, and because neither the Veteran nor his representative has asserted that a worsening has occurred, the Board finds that the VA examinations of record are adequate for rating purposes.

The Board also notes that VA treatment records since July 2012 have not been obtained; however, the Board does not have a duty to obtain "all records" prior to the date of adjudication.  See Golz v. Shinseki, 590 F.3d 1317, 1321  (Fed. Cir. 2010)(explaining "relevant" records are records that relate to the injury for which the claimant is seeking benefits and that have a reasonable possibility of helping to substantiate the Veteran's claim).  Here, the Veteran has not identified or reported any additional VA treatment since July 2012 related to his service-connected conditions that would document any increased disability or significantly different treatment that would provide a reasonable possibility of helping to substantiate a claim for an increased rating.  Accordingly, the Board finds that the claims file does not indicate the existence of any outstanding "relevant" VA treatment records.   

Additionally, in January 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  During the hearing, the Veterans Law Judge that conducted the hearing identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

With resolution of reasonable doubt in the Veteran's favor, an evaluation of 30 percent for gastritis with reflux, but no more than 30 percent, is warranted.

Entitlement to an evaluation in excess of 30 percent for left shoulder peritendinitis is denied. 

Entitlement to an evaluation in excess of 20 percent for cervical spondylosis with central disc herniation at C4-C5 is denied. 


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


